EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Barry S. Goldsmith on 3/23/2021.
In claims: Please replace claims 1, 7, 10, 16, 19, 21-23 with amended claims 1, 7, 10, 16, 19, 21-23 respectively.

















on partitions in a cloud hosted database shared among a plurality of users, the system comprising: 
a communication interface configured to bi-directionally communicate with the cloud hosted database and application over a communication network; 
a controller comprising one or more processors executing instructions and configured to issue commands through the communication interface to the cloud hosted database, wherein the commands upon receipt by the cloud hosted database cause the cloud hosted database to: 
create partitions in a first tablespace of the database, the first tablespace comprising physical storage for storing data underlying database objects; 
after a first predetermined threshold time, load uncompressed data in the first tablespace; 
 after a second predetermined threshold time that occurs sequentially after the first predetermined threshold time, compress the uncompressed data and move the compressed data to a second tablespace, wherein the second tablespace initially comprises a read write tablespace; and 
after a third predetermined threshold time that occurs sequentially after the first predetermined threshold time and the second predetermined threshold time, change the second tablespace from the read write tablespace to a read-only database.  

a partition is sized to store an amount of data generated by a user during a predetermined time period.  

10. (Currently Amended) A partition management method that automatically manages time based on partitions in a cloud hosted database shared among a plurality of users, the partition management method comprising:
 providing a communication interface configured to bi-directionally communicate with the cloud hosted database and application over a communication network; 
providing a controller configured to issue commands through the communication interface to the cloud hosted database, the commands comprising:
creating partitions in a first tablespace of the database, the first tablespace comprising physical storage for storing data underlying database objects; 
after a first predetermined threshold time, load uncompressed data in the first tablespace; 
after a second predetermined threshold time that occurs sequentially after the first predetermined threshold time, compress the uncompressed data and move the compressed data to a second tablespace, wherein the second tablespace initially comprises a read write tablespace; and 
after a third predetermined threshold time that occurs sequentially after the first predetermined threshold time and the second predetermined threshold time, change the second tablespace from the read write tablespace to a read-only database.

a 

19. (Currently Amended) A non-transitory computer-readable medium encoded with instructions, wherein the instructions, when executed on one or more processors, configure the processors to automatically manage time based on partitions in a cloud hosted database shared among a plurality of users, the managing comprising: 
opening a communication interface configured to bi-directionally communicate with the cloud hosted database and application over a communication network;
issuing commands by the processor through the communication interface to the cloud hosted database, the commands comprising:
creating partitions in a first tablespace of the database, the first tablespace comprising physical storage for storing data underlying database objects; 
after a first predetermined threshold time, load uncompressed data in the first tablespace; 
after a second predetermined threshold time that occurs sequentially after the first predetermined threshold time, compress the uncompressed data and move the compressed data to a second tablespace, wherein the second tablespace initially comprises a read write tablespace; and U.S. Application No. 16/202,704 Page 6 of 12 
ORA190036-US-N Pafter a third predetermined threshold time that occurs sequentially after the first predetermined threshold time and the second predetermined threshold time, change the second tablespace from the read write tablespace to a read-only database.  

21. (Currently Amended) The non-transitory computer-readable 
 
22. (Currently Amended) The non-transitory computer-readable 

 23. (Currently Amended) The non-transitory computer-readable a partition is sized to store an amount of data generated by a user during a predetermined time period.





Allowable Subject Matter
Claims 1-3, 5-12, 14-19, 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
issue commands through the communication interface to the cloud hosted database, wherein the commands upon receipt by the cloud hosted database cause the cloud hosted database to: create partitions in a first tablespace of the database, the first tablespace comprising physical storage for storing data underlying database objects; after a first predetermined threshold time, load uncompressed data in the first tablespace;  after a second predetermined threshold time that occurs sequentially after the first predetermined threshold time, compress the uncompressed data and move the compressed data to a second tablespace, wherein the second tablespace initially comprises a read write tablespace; and after a third predetermined threshold time that occurs sequentially after the first predetermined threshold time and the second predetermined threshold time, change the second tablespace from the read write tablespace to a read-only database (in claim 1);
providing a controller configured to issue commands through the communication interface to the cloud hosted database, the commands comprising: creating partitions in a first tablespace of the database, the first tablespace comprising physical storage for storing data underlying database objects; after a first predetermined threshold time, load uncompressed data in the first tablespace; after a second predetermined threshold time that occurs sequentially after the first predetermined threshold time, compress the uncompressed data and move the compressed data to a second tablespace, wherein 
issuing commands by the processor through the communication interface to the cloud hosted database, the commands comprising: creating partitions in a first tablespace of the database, the first tablespace comprising physical storage for storing data underlying database objects; after a first predetermined threshold time, load uncompressed data in the first tablespace; after a second predetermined threshold time that occurs sequentially after the first predetermined threshold time, compress the uncompressed data and move the compressed data to a second tablespace, wherein the second tablespace initially comprises a read write tablespace; and U.S. Application No. 16/202,704 Page 6 of 12 ORA190036-US-N Pafter a third predetermined threshold time that occurs sequentially after the first predetermined threshold time and the second predetermined threshold time, change the second tablespace from the read write tablespace to a read-only database (claim 19).  








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169